Citation Nr: 0503047	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a prostate disorder 
(prostatitis, benign prostatic hypertrophy), including as 
secondary to Agent Orange exposure and/or service-connected 
chronic lumbosacral sprain/strain, degenerative disc disease 
at L5-S1. 

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disorder with left leg numbness.

4.  Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral sprain/strain, degenerative disc disease 
at L5-S1. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1970 to December 
1971 and from January 1973 to January 1974.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, in pertinent part, denied entitlement 
to service connection for prostate and right shoulder 
disorders, denied reopening claims of entitlement to service 
connection for a left ankle disorder with left leg numbness, 
headaches and hypertension, and increased the evaluation 
assigned the veteran's low back disability from 20 to 40 
percent.  

In a rating decision dated January 2004, the RO granted the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder and reopened and granted his claim of 
entitlement to service connection for headaches.  These 
claims are thus no longer before the Board for appellate 
review.

In a supplemental statement of the case issued in January 
2004 and a VA Form 8 (Certification of Appeal) dated June 
2004, the RO characterized two of the remaining issues on 
appeal as entitlement to service connection for a left ankle 
disability with left leg numbness and whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for hypertension.  As is 
shown on the title page of this decision, the Board has 
recharacterized these issues as whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a left ankle disorder with left leg 
numbness and entitlement to service connection for 
hypertension.  It is necessary for the veteran to submit new 
and material evidence to reopen the former claim because the 
Board previously denied that claim, and after the veteran did 
not seek reconsideration thereof, the denial became final.  
It is not necessary for the veteran to submit new and 
material evidence to reopen the latter claim because, 
although the RO previously denied it, the RO did not inform 
the veteran of that denial and therefore that denial did not 
become final.  (In a letter dated September 1976, the RO sent 
the veteran notice of its initial decision regarding the 
veteran's hypertension claim, but it incorrectly informed the 
veteran that it had granted that claim.) 

The veteran also initiated an appeal of the RO's June 2002 
denial of entitlement to service connection for degenerative 
disc disease of the thoracic spine, and grant of entitlement 
to service connection for post-traumatic stress disorder and 
initial assignment of a 70 percent evaluation for that 
disability.  However, after the RO issued a statement of the 
case in response, neither the veteran, nor his representative 
submitted any document that could be construed as a 
substantive appeal perfecting his appeal with regard to these 
issues.  Since then, the RO has not certified for appeal, and 
the veteran has not offered any argument or evidence 
pertinent to, these issues.  Moreover, there is no indication 
that the veteran is of the belief that these issues are in 
appellate status.  Therefore, even though the RO included 
these issues in a September 2003 statement of the case, these 
issues are not in appellate status and any failure to discuss 
them is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection is in effect for prostate cancer, status 
post retropubic radical prostatectomy, to include as 
secondary to herbicide exposure.  A total rating for 
compensation purposes based on individual unemployability has 
also been established, effective from March 8, 2001.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  A prostate disorder other than prostate cancer is not 
related to the veteran's active service or a service-
connected disorder.

3.  Hypertension is not related to the veteran's active 
service and did not manifest to a compensable degree within a 
year of his discharge from active service.

4.  The Board denied the veteran entitlement to service 
connection for a left ankle disorder in a September 1985 
decision.

5.  The Board notified the veteran of the September 1985 
decision, but the veteran did not seek reconsideration 
thereof.  

6.  The evidence added to the record since September 1985 is 
neither cumulative, nor redundant, but does not bear directly 
and substantially upon the specific matter under 
consideration, and by itself and in connection with evidence 
previously assembled, is not so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for service connection for a left ankle disorder with left 
leg numbness.

7.  The veteran's service-connected low back disorder 
primarily manifests as radiating pain, limitation of motion 
with pain, weakness, numbness, and fatigue, but is not so 
severe as to be characterized as pronounced intervertebral 
disc syndrome or to cause incapacitating episodes of this 
syndrome at least six weeks in duration during the past 12 
months or unfavorable ankylosis of the entire thoracolumbar 
spine.

8.  The veteran's service-connected low back disorder, alone, 
does not markedly interfere with his employability or cause 
frequent periods of hospitalization thereby rendering 
impractical the application of the regular rating schedule 
standards.




CONCLUSIONS OF LAW

1.  A prostate disorder (prostatitis, benign prostatic 
hypertrophy) (exclusive of prostate cancer) was not incurred 
in or aggravated by service, may not be presumed to have been 
so incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2003).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

3.  The September 1985 decision, in which the Board denied 
entitlement to service connection for a left ankle disorder, 
is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 
(1985).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a left ankle 
disorder with left leg numbness.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

5.  The criteria for entitlement to an evaluation in excess 
of 40 percent for chronic lumbosacral sprain/strain, 
degenerative disc disease at L5-S1, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5295 (2002); 
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)); 68 Fed. Reg. 51,443 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to the 
claims being decided on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  Bernard, 
4 Vet. App. at 392-94. 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  The Court 
also held that, in what can be considered a fourth element of 
the requisite notice, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court clarified that VA's regulations implementing amended 
section 5103(a) apply to cases pending before VA on November 
9, 2000, even if the RO decision was issued before that date, 
and that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  Id. at 120, 122-124. 

In this case, the RO furnished the veteran VCAA notices in 
August 2001 and May 2003, after the RO initially denied the 
veteran's claims in a rating decision dated September 1999.  
However, given that notice was not mandated at the time of 
the initial RO decision, it was not error to furnish the 
veteran remedial notice.  Rather, the timing of such notice 
reflects compliance with the express requirements of the law 
as found by the Court in Pelegrini II. 

The content of these notices considered in conjunction with 
the content of other documents sent to the veteran during the 
course of this appeal also reflects compliance with the 
express content requirements of the law as found by the Court 
in Pelegrini II.  

In the August 2001 and May 2003 notices, the RO acknowledged 
the veteran's prostate and back claims and informed him of 
the evidence needed to substantiate those claims.  The RO 
also informed the veteran of the enactment of the VCAA and 
VA's newly expanded duties to notify and assist.  The RO 
indicated that it was developing the veteran's claims 
pursuant to the latter duty and would assist the veteran in 
obtaining and developing all outstanding evidence provided he 
identified the sources of that evidence.  The RO identified 
the evidence it had already requested and/or received in 
support of the veteran's claims.  The RO then asked the 
veteran to sign the enclosed forms authorizing the release of 
all other pertinent treatment records.  The RO explained that 
it would make reasonable efforts to obtain such evidence on 
the veteran's behalf, but that, ultimately, it was the 
veteran's responsibility to submit all necessary evidence in 
support of his claims. 

In addition, in a rating decision dated September 1999, a 
statement of the case issued in January 2000, and a 
supplemental statement of the case issued in January 2004, 
the RO notified the veteran of the change in the law, the 
reasons for which his claims were denied, the evidence it had 
requested in support of those claims, the evidence it had 
considered in denying those claims, and the evidence still 
needed to substantiate those claims.  The RO also notified 
the veteran of the regulatory provisions governing VA's 
duties to notify and assist and claims to reopen and the 
former and revised regulatory provisions pertinent to claims 
of entitlement to increased evaluations for diseases of the 
spine, including intervertebral disc syndrome.   

B.  Duty to Assist

The RO made reasonable efforts to obtain relevant records in 
support of the veteran's claims.  38 U.S.C.A.§ 5103A(a), (b), 
(c) (West 2002).  Specifically, the RO secured and associated 
with the claims file all evidence the veteran identified as 
being pertinent to his appeal, including service medical 
records and VA and private treatment records.  Thereafter, in 
a written statement received in August 2004, the veteran 
indicated that his case was complete and requested the Board 
to proceed in adjudicating his appeal.  The RO also conducted 
medical inquiry in an effort to substantiate the veteran's 
back claim by affording him VA examinations, during which 
examiners addressed the severity of his low back 
symptomatology. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Inasmuch as VA has 
done everything reasonably possible to notify and assist the 
veteran, the Board deems these claims ready for appellate 
review.   

II.  Analysis of Claims

A.  Claims for Service Connection 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A number of diseases, such as cardiovascular-renal disease, 
which includes hypertension, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  In certain circumstances, a disease associated with 
exposure to herbicide agents will also be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2003).  In this regard, the Board notes that, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C. § 1116(f) (2003).  

The diseases listed at 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2003).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Prostate Disorder

The veteran had active service from June 1970 to December 
1971 and from January 1973 to January 1974, including in the 
Southeast Asia theater of operations.  He is therefore 
presumed to have been exposed to an herbicide agent during 
such service.  During these time periods, including on 
separation examinations conducted in December 1971 and 
January 1974, examiners did not diagnose any prostate 
disorder and noted normal clinical evaluations of the 
veteran's anus and rectum. 

Following discharge, beginning in approximately 1994, the 
veteran sought VA and private medical treatment for 
complaints associated with his prostate.  During treatment 
visits, physicians diagnosed prostatitis and benign prostatic 
hypertrophy.  A VA examiner and Esther Saalfield, M.D., 
respectively, confirmed the latter diagnosis during a VA 
spine examination conducted in March 1999, and in a letter 
dated March 2001.  In May 2002, physicians diagnosed the 
veteran with prostate cancer.   

The RO has since granted the veteran entitlement to service 
connection for prostate cancer secondary to his presumed in-
service Agent Orange exposure.  The veteran now asserts that 
his prostatitis and benign prostatic hypertrophy are due to 
the same exposure or to his service-connected low back or 
prostate disorder.  He claims that a physician told him that 
these disorders are related to nerve damage caused by the 
veteran's service-connected low back disorder.  The medical 
record does not support this claim.  Rather, it shows that 
the veteran has seen numerous physicians since discharge, but 
not one has etiologically linked any prostate disorder other 
than cancer to the veteran's active service or a service-
connected disability.

To merit an award of service connection on a direct or 
secondary basis, the evidence must establish the existence of 
a present disability resulting from service or a service-
connected disability.  In this case, however, there is simply 
no evidence other than the veteran's own assertions relating 
a prostate disorder other than prostate cancer to the 
veteran's service, including his presumed Agent Orange 
exposure, or to a service-connected disability.  
Unfortunately, the veteran's assertions in this regard are 
insufficient to provide the necessary nexus needed in this 
case.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  Service connection also may not be presumed in 
this case because neither prostatitis, nor benign prostatic 
hypertrophy is a disease that has been determined to be 
positively associated with exposure to herbicide agents.

Based on the aforementioned findings, the Board concludes 
that a prostate disorder, to include prostatitis and benign 
prostatic hypertrophy, was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disability.  In reaching this decision, the Board considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as there is not an approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for a prostate disorder other than 
prostate cancer, this claim must be denied.  

2.  Hypertension

During active service, the veteran did not complain of high 
blood pressure.  Moreover, examiners took multiple blood 
pressure readings, none of which indicated high blood 
pressure.  On separation examinations conducted in December 
1971 and January 1974, the veteran had blood pressure 
readings of 118/70 and 100/70 and examiners noted normal 
clinical evaluations of the heart. 

A private physician first diagnosed the veteran with elevated 
blood pressure, etiology not established, in September 1975, 
more than one year after the veteran's discharge from active 
service.  During a VA examination conducted in March 1976, an 
examiner diagnosed hypertension.  Since then, during VA and 
private treatment visits and other VA examinations, 
physicians have confirmed this diagnosis.  Dr. Saalfield too 
confirmed this diagnosis in a letter dated March 2001.

The veteran now asserts that his service medical records 
establish that this disease first manifested during active 
service.  The medical record does not support this assertion.  
Not only are the veteran's service medical records devoid of 
a diagnosis of hypertension, but post-service medical records 
are devoid of a medical opinion linking the veteran's 
hypertension to service. 

Again, the veteran has submitted no evidence other than his 
own assertions relating his hypertension to service.  Under 
Espiritu, 2 Vet. App. at 494-9, such assertions are 
insufficient to provide the necessary nexus needed in this 
case.  Service connection also may not be presumed in this 
case because no physician diagnosed the veteran with 
hypertension within a year of his January 1974 discharge from 
active service. 

Based on the aforementioned findings, the Board concludes 
that hypertension was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  In 
reaching this decision, the Board considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt could not be 
resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension, this claim must be 
denied.  

B.  Claim to Reopen

As previously indicated in the Introduction section of this 
decision, with regard to the veteran's claim of entitlement 
to service connection for a left ankle disorder with left leg 
numbness, the veteran must submit new and material evidence 
to reopen the claim.  The Board acknowledges that, in a 
supplemental statement of the case issued in January 2004, 
the RO appears to have reopened this claim by denying it on 
its merits.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal despite the 
RO's action.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996). 

The veteran asserts that he is entitled to service connection 
for a left ankle disorder with left leg numbness.  The RO 
previously denied this claim in decisions dated August 1976, 
January 1979, January 1983 and June 1985.  The veteran 
appealed the RO's January 1983 decision to the Board, and in 
September 1985, the Board affirmed the RO's decision.  The 
Board based its decision on a finding that a left ankle 
disorder was not objectively demonstrated in service and on 
the conclusion that a left ankle disorder was not incurred in 
or aggravated by service.  It is clear the Board considered 
the veteran's left lower extremity, which would include left 
leg numbness, not just his left ankle, in denying the claim.

The Board reviewed the veteran's service medical records, VA 
and private inpatient and outpatient treatment records, VA 
examination reports, lay statements, a letter from J. 
Howland, M.D., and the veteran's hearing testimony.  
Collectively this evidence shows the following: (1) In 
service, the veteran never expressed complaints associated 
with his left ankle or left lower extremity and was shown to 
have normal feet and lower extremities; (2) Post service, 
during a private treatment visit in August 1975, the veteran 
expressed no complaints associated with his left ankle or 
left lower extremity and was able to walk without difficulty; 
(3) During a VA examination conducted in March 1976, the 
veteran reported that he sprained his left ankle in Vietnam 
in 1971 and had aching and discomfort there; (4) An examiner 
noted tenderness, conducted x-rays that showed no 
abnormalities, and diagnosed residuals of a left ankle 
sprain; (5) In 1977, the veteran reported left foot pain 
secondary to a 1971 injury and x-rays revealed a suspicion of 
a calcaneal-navicular bridge; (6) Since 1977, the veteran has 
received VA and private left ankle treatment; including 
surgery, and (7) The veteran has submitted written statements 
from lay individuals supporting his testimony that he fell in 
service, injured his left ankle, was taken to an emergency 
room and then placed on light duty.  

The Board notified the veteran of the September 1985 
decision, but the veteran did not seek reconsideration 
thereof.  The September 1985 decision is thus final.  
38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1985).

The veteran attempted to reopen his claim for service 
connection for a left ankle disorder with left leg numbness 
in September 1998.  A claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  

For claims received prior to August 29, 2001, as is the case 
here, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2003)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening a 
veteran's claim, unless it is inherently false or untrue or, 
if it is in the nature of a statement or other assertion, it 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992). 

In this case, the evidence that has been associated with the 
claims file since the Board's September 1985 decision, or 
last final disallowance, includes VA and private inpatient 
and outpatient treatment records, VA examination reports, 
copies of photographs, copies of letters allegedly written by 
the veteran during service, lay statements, written 
statements of the veteran and his representative, letters 
from private physicians, and service personnel records.  

With the exception of some of the treatment records, which 
are duplicative, and the veteran's and lay statements, which 
contain the same assertions as those expressed in statements 
submitted prior to the Board's September 1985 final denial, 
the Board finds that this evidence is new as it is neither 
cumulative, nor redundant.  The Board does not, however, find 
that this evidence is material as it does not bear directly 
and substantially upon the specific matters under 
consideration, and by itself and in connection with evidence 
previously assembled, is not so significant that it must be 
considered to decide fairly the merits of the claim for 
service connection for a left ankle disorder with left leg 
numbness.  

The newly submitted medical evidence shows that the veteran 
has received extensive left ankle treatment, including 
multiple surgeries, since the last final disallowance.  It 
includes opinions of physicians indicating that the veteran's 
left ankle disorder is congenital.  A report of a VA 
examination conducted in November 2000, which is based on a 
comprehensive review of the entire claims file, includes a 
medical opinion that the veteran's congenital left ankle 
disorder is not at least as likely as not related to his 
service.  

The copies of the photographs, which show the veteran using 
ambulatory aids, and the copies of letters that refer to an 
in-service left ankle injury, allegedly written by the 
veteran during service, do not establish that the veteran's 
left ankle disorder was incurred in or aggravated by service 
because there is no way to verify the dates of the 
photographs or letters.  The letters are dated, but not 
attached to postmarked envelopes that might substantiate the 
dates.  The service personnel records do not refer to the 
veteran's left ankle or left lower extremity.   

The newly submitted evidence simply does not refute, and, in 
fact, supports, the finding or conclusion upon which the 
Board relied in last denying the veteran's claim for service 
connection for a left ankle disorder.  This evidence 
establishes that the veteran's left ankle disorder was not 
incurred in or aggravated by service.  Having determined that 
new and material evidence has not been received, the Board 
may not reopen, but rather, must deny, the veteran's 
previously denied claim of entitlement to service connection 
for a left ankle disorder, including left leg numbness.    

C.  Claim for an Increased Evaluation

The veteran alleges that the evaluation currently assigned 
his low back disability does not accurately reflect the 
severity of his low back symptomatology.  He contends that 
his low back disability has worsened to the extent that it 
warrants an evaluation in excess of 40 percent. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2003).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. § 4.40, 4.45 (2003).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2003); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995) (holding that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement).  

In this case, the RO has evaluated the veteran's low back 
disorder as 40 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  In evaluating this disorder, 
the RO also considered the diagnostic code governing ratings 
of intervertebral disc syndrome.  

The diagnostic codes pertinent to back ratings were amended 
while the veteran's appeal was pending.  Prior to the 
amendment, Diagnostic Code 5295 governed ratings of 
lumbosacral strain and Diagnostic Code 5293 governed ratings 
of intervertebral disc syndrome.  Effective September 23, 
2002, VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under 
Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Effective September 26, 2003, VA updated the entire 
section of the rating schedule that addresses disabilities of 
the spine.  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, Diagnostic Code 5237 now governs ratings of 
lumbosacral strains, Diagnostic Code 5239 governs ratings of 
spondylolisthesis or segmental instability, and Diagnostic 
Code 5243 governs ratings of intervertebral disc syndrome.  
See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in a 
supplemental statement of the case issued in January 2004, 
the RO informed the veteran of the former and revised 
criteria for rating diseases and injuries of the spine, 
including intervertebral disc syndrome, and considered his 
claim for an increased evaluation pursuant to those criteria. 

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 20 percent evaluation was assignable for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum evaluation of 40 percent was assignable for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  Under Diagnostic Code 5292, a 
20 percent evaluation was assignable for moderate limitation 
of motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Prior to September 23, 2002, an evaluation of 20 percent was 
assignable for moderate recurring attacks of intervertebral 
disc syndrome under Diagnostic Code 5293.  A 40 percent 
evaluation was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 60 
percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 20 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine.  An 
evaluation in excess of 40 percent was assignable for 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  

According to the general rating formula, a 20 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
to be assigned for unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  68 FR 51,443 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 FR 51,443, Note (5) (Aug. 27, 2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnosis 
code.  68 FR 51,443, Note (1) (Aug. 27, 2003).  

Based on these criteria and the evidence discussed below, the 
Board finds that the veteran's low back disorder does not 
more nearly approximate the former or revised criteria for an 
evaluation in excess of 40 percent.  

During active service, the veteran complained of low back 
pain with muscle spasms, but x-rays revealed no low back 
abnormalities.  On separation examinations conducted in 
December 1971 and January 1974, examiners noted normal 
clinical evaluations of the musculoskeletal system.  Since 
discharge, the veteran has received VA and private low back 
treatment and undergone multiple VA examinations of his back.  
Prior to filing his most recent claim for an increased 
evaluation for a low back disorder in September 1998, 
examiners attributed pain with radiculopathy and limitation 
of motion to that disorder and magnetic resonance imaging 
confirmed disc involvement associated therewith.     

In February 1999, the veteran underwent a VA spine 
examination, during which the veteran reported constant, 
worsening back pain that was radiating to both legs and feet, 
and cramping of his muscles in the left lower extremities, 
particularly his calves.  He also reported that this pain 
became more severe on bending, lifting, walking, and settling 
for a prolonged position in sleep and necessitated the use of 
anti-inflammatory medication and rest.  The examiner 
indicated that the veteran used a cane to lessen the pain.  

The examiner referred to testing the veteran had undergone, 
which confirmed radiculopathy and disc herniation at L5 and 
S1 with indentation of the thecal sac.  The examiner noted 
significant spinal tenderness in the lumbosacral spinal area, 
which hindered the veteran's ability to lay on his back, and 
difficulty performing flexion and extension due to severe 
pain.  Sensory examination was intact in the lower 
extremities.  The veteran walked with a cane, but was able to 
get around.  The examiner diagnosed disc disease at L5, S1 
with some nerve compression, symptomatic sciatica, and 
possible decreased strength in the left lower extremity that 
may be due to the veteran's ankle fusion.  The examiner 
indicated that these symptoms had not changed in eight years, 
but were causing the veteran more mental stress as they 
hindered his ability to work and engage in activities he 
enjoyed. 

During private outpatient treatment visits in 1999, the 
veteran complained of back pain and tightness.  Testing 
revealed scoliosis of the lumbar spine, spur formation in the 
lumbar spine area and no evidence of radiculopathy or 
plexopathy in the left lower extremities.  During private 
outpatient treatment visits in 2000, the veteran continued to 
complain of radiating back pain and received two lumbar 
epidural steroid injections; however, these injections 
appeared to aggravate the back pain.  One physician surmised 
that the needles might have passed through a trigger point in 
the veteran's low back.  Later, a physician noted bilateral 
lumbar radiculopathy.  Testing revealed spondylotic changes, 
mild degenerative disc disease, a small disc protrusion, 
foraminal stenosis, and mild sac compression.

During VA outpatient visits in 2000, the veteran reported 
worsening back pain that radiated to the legs, especially on 
the left, and muscle spasms.  He also indicated that he took 
much time off of work due to these symptoms.  Physicians 
issued the veteran a back brace, indicated that, despite 
undergoing multiple types of therapy, the veteran's back 
disorder was not improving, and diagnosed chronic pain 
syndrome and generalized osteoarthritis with axial disc 
disease and spinal stenosis.  

Physicians' certificates from the veteran's place of 
employment, which are dated in 2000 and 2001, indicate that 
the veteran was on light duty and unable to lift more than 20 
pounds or perform other types of duties due to 
musculoskeletal, psychiatric and cardiac symptoms. 

The veteran underwent a brain and spinal cord VA examination 
in November 2000.  On that date, the veteran reported 
constant, sharp, stabbing, knife-like back pain that radiated 
to the buttocks and legs and feet, sometimes lasting for two 
hours in duration.  He also reported using a heating pad, ice 
and transcutaneous electrical nerve stimulation (TENS) unit 
daily.  The examiner noted no motor impairment in any 
affected nerve, decreased light touch and pinprick in the L5 
dermatomal distribution, and no functional impairment of the 
peripheral or autonomic systems.  The examiner indicated that 
the veteran had degenerative disc disease, but that the only 
evidence for radiculopathy was minimal left leg numbness.  He 
explained that this numbness was clinically of minimal 
significance and that no report of electromyography reflected 
overwhelming evidence for radiculopathy.

In a letter dated March 2001, Dr. Saalfeld noted that he had 
been treating the veteran since 1992, including for chronic 
back pain attributable to lumbar disc disease.  Dr. Saalfeld 
indicated that the veteran experienced flare-ups of back pain 
despite treatment and was limited in his ability to work 
productively due to this pain and other medical problems.

From 2001 to 2002, the veteran continued to receive VA back 
treatment for complaints of back pain.  During treatment 
visits, physicians discussed the possibility of surgical 
intervention.  They ultimately determined that, due to 
cardiac problems, the veteran was not an appropriate surgical 
candidate.

The veteran underwent a VA spine examination in April 2002, 
during which he reported constant, severe pain that radiated 
from the hip to the ankle, weakness that interfered with his 
ability to concentrate and walk, numbness, burning and 
tingling in the left lateral thigh, normal bowel and bladder 
functions, back stiffness in the mornings, and fatigue and 
lack of endurance, especially when leaning over.  The veteran 
denied flare ups and then explained that his pain worsened 
during certain activities.  He indicated that he had never 
had back surgery.  The examiner noted that the veteran did 
not appear to be in severe pain, was not wearing a TENS unit, 
and did not have pain on motion, spasm, weakness, tenderness, 
any postural abnormality, or fixed deformity.  The examiner 
also noted a decreased pinprick in the right S1 dermatome and 
the left L4 and L5 dermatome, decreased lumbar lordosis in 
the gait, and some limitation of motion.  The examiner 
diagnosed degenerative disc disease of the lumbar spine with 
no evidence of radiculopathy, and degenerative joint disease 
with minimal spurring in the lumbar spine.  The examiner 
explained that due to the veteran's psychiatric conditions, 
there was a likelihood that he expressed his emotional 
problems in a somatic fashion, particularly by reporting 
complaints of pain.  

The above evidence establishes that the veteran's service-
connected low back disorder primarily manifests as radiating 
pain, limitation of motion with pain, weakness, numbness, and 
fatigue, but is not so severe as to be characterized as 
pronounced intervertebral disc syndrome.  In fact, the 
evidence conflicts as to whether the veteran actually 
experiences radiculopathy secondary to his service-connected 
low back disorder and physicians have not noted muscle spasm 
or an absent ankle jerk secondary to this disorder.  
According to the above evidence, the veteran's service-
connected low back disorder also is not so severe as to cause 
incapacitating episodes of intervertebral disc syndrome at 
least six weeks in duration during the past 12 months or 
unfavorable ankylosis of the entire thoracolumbar spine.  
Accordingly, an evaluation in excess of 40 percent may not be 
assigned pursuant to the former or revised criteria for 
rating diseases and injuries of the spine, including 
intervertebral disc syndrome.

There is also no indication that the schedular criteria are 
inadequate to evaluate the veteran's service-connected low 
back disorder.  The record does not show that this 
disability, alone, causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Rather, it reflects that the veteran has multiple medical 
disorders that collectively render him unemployable and that 
the RO has granted the veteran a total disability evaluation 
based on individual unemployability due to the disabling 
effect of those multiple medical disorders.  The record also 
does not show that this disability necessitates frequent 
periods of hospitalization, or that it otherwise renders 
impracticable the application of the regular schedular 
standards so as to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the criteria 
for entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral sprain/strain, degenerative disc disease 
at L5-S1, have not been met.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as the preponderance of the evidence is against the 
claim, it must be denied. 


ORDER

Service connection for a prostate disorder (prostatitis, 
benign prostatic hypertrophy) (exclusive of prostate cancer), 
including as secondary to Agent Orange exposure and/or 
service-connected chronic lumbosacral sprain/strain, 
degenerative disc disease at L5-S1, is denied. 

Service connection for hypertension is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a left ankle 
disorder with left leg numbness is denied.

An evaluation in excess of 40 percent for chronic lumbosacral 
sprain/strain, degenerative disc disease at L5-S1 is denied. 


	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


